 

Exhibit 10.10

Puma Biotechnology, Inc.

Non-Employee Director Compensation Program

 

(Effective January 21, 2016)

 

Non-employee members of the board of directors (the “Board”) of Puma
Biotechnology, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Program
(this “Program”).  The cash and equity compensation described in this Program
shall be paid or be made, as applicable, automatically and without further
action of the Board, to each member of the Board who is not an employee of the
Company or any subsidiary of the Company (each, a “Non-Employee Director”) who
may be eligible to receive such cash or equity compensation.  This Program shall
become effective as of the date set forth above.  

 

Cash Compensation

 

Annual Retainer:

Each Non-Employee Director shall be eligible to receive an annual retainer of
$50,000 for service on the Board.  The annual retainer shall be paid by the
Company in four equal installments of $12,500 at the beginning of each calendar
quarter, subject to the Non-Employee Director’s service on such date.  However,
in the event that a Non-Employee Director is initially elected or appointed to
serve on the Board (the date of any such initial election or appointment, such
Non-Employee Director’s “Start Date”) on any date other than the first day of a
calendar quarter, such Non-Employee Director shall receive, within 30 days
following such Non-Employee Director’s Start Date, a prorated portion of the
annual retainer payable to such Non-Employee Director with respect to such
quarter.    

 

Equity Compensation

 

Non-Employee Directors shall be granted the equity awards described below.  The
awards described below shall be granted under and shall be subject to the terms
and provisions of the Company’s 2011 Incentive Award Plan (the
“Plan”).  Capitalized terms not otherwise defined below shall have the meanings
ascribed to them in the Plan.  




 

 

 

--------------------------------------------------------------------------------

 

 

Initial Stock Option Grant:

Each Non-Employee Director who is initially elected or appointed to serve on the
Board is hereby granted an Option to purchase 30,000 Shares under the Plan (the
“Initial Option”).  

 

The Initial Option is hereby granted on the date on which such Non-Employee
Director is initially elected or appointed to serve on the Board (the “Election
Date”), and shall vest with respect to one-third (1/3rd) of the Shares subject
thereto on the first anniversary of the applicable Election Date, and with
respect to an additional 1/36th of the Shares subject thereto on each monthly
anniversary thereafter, subject to continued service through the applicable
vesting date.  Each Initial Option shall have an exercise price per Share equal
to the Fair Market Value of a Share on the applicable Election Date.

Committee Chair Service Stock Option Grant:

Each Non-Employee Director who is appointed to serve as chair of a committee of
the Board (a “Committee”) is hereby granted an Option to purchase 20,000 Shares
under the Plan (the “Chair Committee Option”).  

 

If applicable, the Chair Committee Option is hereby granted on each date on
which such Non-Employee Director is appointed to serve as chair of a Committee
(the “Chair Appointment Date”), and shall vest with respect to one-third (1/3rd)
of the Shares subject thereto on the first anniversary of the applicable Chair
Appointment Date, and with respect to an additional 1/36th of the Shares subject
thereto on each monthly anniversary thereafter, subject to continued service
through each vesting date as chair of the Committee to which the Non-Employee
Director was appointed to serve as chair (on the applicable Chair Appointment
Date).  Each Chair Committee Option shall have an exercise price per Share equal
to the Fair Market Value of a Share on the applicable Chair Appointment Date.






 

 

 

--------------------------------------------------------------------------------

 

Non-Chair Committee Service Stock Option Grant:

Each Non-Employee Director who is appointed to serve as a non-chair member of a
Committee is hereby granted an Option to purchase 10,000 Shares under the Plan
(the “Non-Chair Committee Option”).  

 

If applicable, the Non-Chair Committee Option is hereby granted on the date on
which such Non-Employee Director is appointed to serve on a Committee (the
“Committee Appointment Date”), and shall vest with respect to one-third (1/3rd)
of the Shares subject thereto on the first anniversary of the applicable
Committee Appointment Date, and with respect to an additional 1/36th of the
Shares subject thereto on each monthly anniversary of the Committee Appointment
Date thereafter, subject to continued service on any Committee through each
vesting date.  Each Non-Chair Committee Option shall have an exercise price per
Share equal to the Fair Market Value of a Share on the applicable Committee
Appointment Date.


Annual Option Grant:

Each Non-Employee Director who is serving on the Board as of the date of the
last regularly scheduled Board meeting held during each calendar year (the
“Board Meeting Date”) shall hereby be granted annually an Option to purchase
10,000 Shares under the Plan (the “Annual Option”).  

 

The Annual Option is hereby granted on the Board Meeting Date, and shall vest
with respect to one-third (1/3rd) of the Shares subject thereto on the first
anniversary of the applicable Board Meeting Date, and with respect to an
additional 1/36th of the Shares subject thereto on each monthly anniversary
thereafter, subject to continued service through the applicable vesting
date.  Each Annual Option shall have an exercise price per Share equal to the
Fair Market Value of a Share on the applicable Board Meeting Date.

 




 

 

 

--------------------------------------------------------------------------------

 

Miscellaneous

 

Each Initial Option, Committee Chair Option, Non-Chair Committee Option and
Annual Option shall be a Non-Qualified Stock Option and shall have a maximum
term of ten years from the applicable date of grant.  All applicable terms of
the Plan apply to this Program as if fully set forth herein, and all grants of
Options are hereby subject in all respect to the terms of the Plan.  The grant
of any Option under this Program shall be made solely by and subject to the
terms set forth in a written Award Agreement in a form approved by the Board and
duly executed by an executive officer of the Company.

 

Amendment, Modification and Termination

 

This Program may be amended, modified or terminated by the Board in the future
at its sole discretion.  No Non-Employee Director shall have any rights
hereunder, except with respect to any Options actually granted pursuant to the
Program.  

 

 

 

 

 

 